Citation Nr: 1609228	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to uranium exposure.

2.  Entitlement to service connection for a kidney disability, claimed as due to uranium exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1970 and from September 1983 to September 1994, with additional periods of Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); these matters have now been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.

Exposure to Ionizing Radiation

As an initial matter, the September 2012 Board remand instructed the RO to obtain the Veteran's available service records and to then forward his claims file to the Under Secretary for Health for a dose estimate concerning his alleged exposure to radiation in service, as required under 38 C.F.R. § 3.311(a)(2)(iii).  In January 2014 correspondence, the Army Dosimetry Center determined that it was unable to locate any records for the Veteran regarding his exposure to ionizing radiation.  Despite the Board's instructions, the Veteran's record was not forwarded to the Undersecretary for Health for a dose estimate.   

Following the January 2014 correspondence from the Army Dosimetry Center, the Veteran submitted three statements from fellow servicemen in support of his claim.  Lieutenant Colonel (LTC) T. F. reported that the Veteran served in the 4th Battalion, 17th FA 8" Artillery in Raleigh, North Carolina, that he conducted training with Alpha, Bravo, and Charlie Batteries to prepare the Battalion for Nuclear Technical Validation Inspections (TVIs), and that he was inextricably connected to training in nuclear weapons due to his expertise.  LTC F. further stated that the training rounds used depleted uranium, which had reduced radioactivity but still posed a health hazard for free neutrons with grave consequences if absorbed into the body.  

Sergeant First Class (SFC) R. J. alleged that the Veteran was exposed to radiation over two years while serving with the 4th BN 92nd FA in Meadville, Pennsylvania.  Specifically, he and the Veteran spent a lot of time training on the 8" nuclear round, which had depleted uranium components that emit Alpha and Beta particles and Gamma radiation.  Major P. H. reported that he worked with the Veteran during his tour at the 3rd BN 92nd FA and that the Veteran's duties was to serve as the battalion's Special Weapons Officer, where he was responsible for training three firing batteries reservists, to include the assembly of the W-33 nuclear training rounds; he spent many hours in the 2 1/2  ton vans working with soldiers on the W-33 and also worked on W-79 nuclear training rounds.

In a July 2015 statement, the Veteran reported that he was in three 8" Artillery nuclear capable battalions and that he was the special weapons officer for nuclear assembly/training.  He further stated that no records exist regarding radiation accumulation since he did not wear radiation accumulation badges in service.  He reported, however, that one of the 8" rounds he worked on while in Meadville, Pennsylvania was "very 'hot' (radioactive) and spalling (flaking particles from depleted uranium components)."  This round was taken to Fort Meade to be cooled down and cleaned up, and it was then returned back to his team for training purposes.  

In light of the foregoing, the Board finds that another remand is necessary to obtain the required dose estimate from the Under Secretary for Health, taking into account the Veteran's statements and the statements submitted on his behalf in support of his claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  If evidence of exposure to ionizing radiation is shown, the claims should be developed in accordance with 38 C.F.R. § 3.311(c) or, alternatively, with 38 C.F.R. § 3.303(d).

Exposure to Herbicides

The Veteran's theory of entitlement to service connection for skin cancer, a kidney disability, and hypertension is primarily one based on exposure to ionizing radiation in service.  However, after reviewing the Veteran's claims file, the Board finds that the Veteran may alternatively establish service connection by showing that his disabilities may be related to exposure to herbicides in service.  See Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009) (Board is required to consider all theories of entitlement, raised either by the claimant or by the evidence, as part of the non-adversarial adjudication process).  Specifically, his service personnel records (SPRs) show service in Thailand at Korat Royal Thai Air Force Base from November 1967 to October 1968 as an aircraft mechanic; his SPRs, however, do not indicate whether his duties placed him at or near the perimeters of the military base.  Also, in a September 2007 VA treatment record, the Veteran reported landing in Vietnam for a few hours in February 1968 to pick up passengers.  

The Board notes that a March 2014 Personnel Information Exchange System (PIES) response from the Department of the Army shows that no records are available showing the Veteran's exposure to herbicides.  However, pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21 provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era"; notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim."

Under current VA regulations, none of the Veteran's claimed disabilities is a presumptive disability associated with exposure to herbicides.  However, in a 2010 update, the National Academy of Sciences (NAS) concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  Thus, if the development ordered below shows that the Veteran was likely exposed to herbicides, and given the 2006 Update, an opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service is required.

TDIU

The Veteran claims entitlement to TDIU as due to his service-connected disabilities and as due to his claims seeking service connection for skin cancer, hypertension, and a kidney disability.  The issue of entitlement to TDIU is inextricably intertwined with the appeal seeking service connection for such disabilities.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together accordingly).
Accordingly, the case is REMANDED for the following:

1. The Veteran should be sent an updated VCAA notice which informs him how to establish a claim for service connection due to exposure to herbicides.  Additionally, he should be asked to provide greater information regarding whether his duties at Korat Royal Thai Air Force Base placed him at or near the perimeter of the base and when and where he reportedly landed in Vietnam for a few hours during his service.

2.  The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for the disabilities on appeal, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure private records of such treatment or evaluation. The AOJ should secure for the record the complete clinical records of all such evaluations and treatment from all providers identified.

3.  Thereafter, the AOJ should refer the case to VA's Under Secretary of Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  If appropriate, forward the dose estimate to the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

4.  The AOJ should request that the appropriate military agency make a formal finding for the record as to whether the Veteran was exposed to herbicides during service.  Specifically, per current M21 provisions, take all necessary steps, including contacting the Department of the Air Force, the JSRRC, and any other appropriate source, to obtain, to the extent feasible, any flight logs, flight manifests, and unit histories (based on the Veteran's response) in an attempt to verify any exposure to herbicides while stationed in Thailand and after landing in Vietnam for a few hours some time in February 1968.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

5.  If, and only if, the AOJ determines that the Veteran was exposed to herbicides in service, schedule the Veteran for a VA examination to assist in determining the nature and etiology of his hypertension.  The Veteran's claims folder must be made available to the examiner.  A complete rationale should be provided for any opinion expressed.  The examiner should address the following questions: 

Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as due to exposure to herbicides in service?

In reaching this conclusion, the examiner should review the National Academy of Sciences  Report: Veterans and Agent Orange: Update 2012 which lists hypertension in the "Limited or Suggestive Evidence of Association" category of association to herbicide exposure.

A complete rationale for all opinions must be provided.

6. If, and only if, the AOJ finds that the Veteran is entitled to service connection for skin cancer, a kidney disability, and/or for hypertension, schedule the Veteran for a VA examination by an appropriate examiner to assess the functional impact of his service-connected disabilities.  If any other examinations are deemed warranted in order to provide the requested opinion, additional examination(s) should be scheduled.  

7.  Thereafter, please review the record, arrange for any further development indicated, and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




